Case 5:18-cr-00030-SMH-MLH Document 279 Filed 05/07/21 Page 1 of 8 PageID #: 4617




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

 UNITED STATES OF AMERICA                        CRIMINAL ACTION NO. 18-00030-01

 VERSUS                                          CHIEF JUDGE S. MAURICE HICKS, JR.

 DAVID D. DEBERARDINIS (01)                      MAGISTRATE JUDGE HORNSBY

                                 MEMORANDUM ORDER

        Before the Court is the Report and Recommendation of the Magistrate Judge

  (Record Document 201) recommending that the Government’s Motion to Disqualify Jerald

  R. Harper (“Harper”) from Serving as an Advocate at Trial (Record Document 149) be

  GRANTED. The Magistrate Judge reached this conclusion based upon the briefs and

  held no evidentiary hearing. See Record Document 201. Applying Rule 3.7 of the

  American Bar Association’s (“ABA”) Model Rules of Professional Conduct/Louisiana

  Rules of Professional Conduct and Disciplinary Rule 5-102 of the ABA’s Model Code of

  Professional Responsibility, the Magistrate Judge found that the best exercise of the

  court’s discretion was to disqualify Harper from acting as trial counsel for Defendant

  because of the likelihood that Harper would be a witness regarding Defendant’s mental

  health and/or a witness regarding the Stafford loan transaction. See id. at 3-6, 8. As an

  additional basis for the ruling, the Magistrate Judge also cited the unsworn witness rule,

  stating “Harper’s direct (but unwitting) involvement in the Stafford loan fraud creates a

  real risk of his injecting his knowledge (and unsworn testimony) into his evidentiary

  arguments and examinations of witnesses.” Id. at 7. The disqualification was limited;

  Harper was disqualified from acting as trial counsel, but the Magistrate Judge

  recommended that he be allowed to continue to act as Defendant’s attorney in all pretrial
Case 5:18-cr-00030-SMH-MLH Document 279 Filed 05/07/21 Page 2 of 8 PageID #: 4618




  proceedings in this case. See id. at 9. The Magistrate Judge also recommended that

  Harper be allowed to sit with Defendant during the trial to confer with Defendant if

  appropriate. See id.

         Defendant David D. deBerardinis (“deBerardinis”) objected to the Report and

  Recommendation. See Record Document 208. The defense argued the burden of proof

  applied by the Magistrate Judge in deciding the Government’s motion was unclear and

  that the Magistrate Judge should have held an evidentiary hearing to decide the fact-

  intensive inquiry before the court. See id. The defense further maintained that Harper

  was neither a necessary nor likely witness, namely because he did minimal legal work as

  to the Stafford loan transaction, and Harper’s testimony – as to both the Stafford loan

  transaction and the Defendant’s mental health – was not necessary because it was

  available from other sources.

         The Government responded to the defense objections. See Record Document

  224. The Government argued there is no dispute that Harper provided legal services to

  the Defendant and Financial Resources over the final year of the fraud scheme as alleged

  in the Superseding Indictment; represented the Defendant and Financial Resources in

  the Stafford loan transaction; communicated extensively via email with Mr. Stafford’s

  attorney regarding the loan; and drafted, reviewed, and/or revised documents used in

  effectuating the loan. While the Government noted it has moved to exclude from trial all

  of the Defendant’s “psychiatric evidence,” it believes Harper remains a necessary and

  likely witness at trial, especially if the defense introduces lay witness testimony in support

  of its claim that the defendant suffered from a mental disease or defect at the time of the

  offense. And Harper remains likely to be a necessary witness at trial concerning the



                                                2
Case 5:18-cr-00030-SMH-MLH Document 279 Filed 05/07/21 Page 3 of 8 PageID #: 4619




  Stafford loan. The Government also highlighted the “real risk of [Mr. Harper] injecting his

  knowledge (and unsworn testimony) into his evidentiary arguments and examination of

  witnesses.” Id. at 11. Finally, while the Government agrees Harper is not precluded from

  attending trial and conferring with the Defendant and the trial team outside the presence

  of the jury, it believes Harper should be precluded from sitting at counsel table during trial.

  See id. at 12. 1 The Government also requested an evidentiary hearing to allow the

  defense to produce competent evidence in support of the contention that Harper was not

  involved in the Stafford loan. See id. at 5.

         This Court set an evidentiary hearing for April 12, 2021 to consider the defense

  objections to the Report and Recommendation. See Record Document 218. Both the

  Government and the defense presented witnesses at the hearing, and it concluded on

  April 13, 2021. See Record Document 254, 256, and 257. After the benefit of the

  evidence and argument presented at the hearing, the undersigned adopts the Magistrate

  Judge’s Report and Recommendation with only two minor modifications.

         At the outset, the Court notes its recent ruling holding all of deBerardinis’ attempts

  (both successful and unsuccessful) to obtain funds for his alleged fuel trading business

  are relevant, intrinsic evidence of the charged offenses. See Record Document 275. The

  Stafford loan transaction certainly falls within this category.         Thus, the defense’s

  contention that the Stafford loan is only tangential and not “necessary” because it is not

  charged conduct does not sway this Court. Evidence relating to the Stafford loan will




  1 The Government suggests that to avoid any unnecessary confusion at trial, Harper
  should be precluded from sitting at counsel table. See Record Document 224 at 13.
  However, the disqualification should not otherwise prohibit him from conferring with
  deBerardinis and the trial team outside the presence of the jury. See id.
                                                 3
Case 5:18-cr-00030-SMH-MLH Document 279 Filed 05/07/21 Page 4 of 8 PageID #: 4620




  assist the jury in evaluating all the circumstances under which deBerardinis acted in 2015-

  2016, part of the time frame outlined in the Superseding Indictment. While it is true that

  Harper was not the only lawyer involved in the Stafford bridge loan transaction, the Court

  heard testimony at the evidentiary hearing regarding Harper’s personal and extensive

  involvement on behalf of both Financial Resources (“FR”) and deBerardinis. Attorney

  Calvin Brasseaux (“Brasseaux”) represented Raymond Stafford in the bridge loan

  transaction. He testified that Harper represented Financial Resources (“FR”) in the

  transaction and that he negotiated with Harper throughout the transaction. Specifically,

  Harper drafted a “Resolution of the Sole Member and Manager of Financial Resources,

  LLC” as part of the Stafford loan transaction package. See Government’s Exhibit 8 at

  008-031 - 008-032. This resolution was signed by deBerardinis as the sole member and

  manager of FR. See id. at 008-032. The purpose of the resolution was to authorize FR

  to enter into the Stafford loan transaction. There was testimony at the evidentiary hearing

  that this corporate resolution was considered part of the final Stafford loan package. In

  the context of the resolution, the Court’s notes reflect that Harper testified he represented

  FR and to some extent deBerardinis on Louisiana law, and it was correct to say that he

  drafted the FR resolution. 2

         In the Report and Recommendation, the Magistrate Judge cites and relies upon

  Rule 3.7 of the Model Rules, Rule 5-102 of the Model Code, and Horaist v. Doctor’s



  2  Even if this Court were to assume Harper only represented FR and in no way
  represented deBerardinis, despite his admission otherwise, the end result remains
  unchanged due to Harper’s extensive personal knowledge of the circumstances
  surrounding the Stafford loan transaction. Moreover, the allegations set forth in the
  Superseding Indictment clearly demonstrate the FR entities’ key role in perpetuating the
  alleged scheme to defraud.

                                               4
Case 5:18-cr-00030-SMH-MLH Document 279 Filed 05/07/21 Page 5 of 8 PageID #: 4621




  Hospital, 255 F.3d 261 (5th Cir. 2001). 3 See Record Document 201 at 3-6. The Court

  concurs with the application of these rules and precedent and now holds that based upon

  the evidence adduced at the hearing and specifically the testimony of Harper, Brasseaux,

  and Todd Muslow, Harper must be disqualified as a trial advocate for deBerardinis. There

  is no dispute that Harper drafted the corporate resolution that was part of the loan

  package.    Other than drafting this one document, Harper described his role as a

  “document wrangler.”     The Court disagrees.       While he may have only drafted one

  document, he is a necessary and likely witness because he has extensive personal

  knowledge of the circumstances surrounding the Stafford loan transaction.             Harper

  testified that he took comments and suggestions from all sides, incorporated the

  comments and suggestions into an instrument, circulated the instrument, and eventually

  got the instrument signed. Brasseaux testified that he negotiated with Harper. Harper

  personally provided legal services for FR and/or deBerardinis that ultimately formed the

  basis of part of the fraudulent scheme set forth in the Superseding Indictment. He

  participated in some of the negotiations, drafted and revised documents, was part of

  conferences and communications, and exchanged numerous emails regarding the

  Stafford loan transaction, all as the events were happening in 2015-2016. At a minimum,




  3The Fifth Circuit uses the following test to apply the lawyer-witness rule: (1) Is the lawyer
  a necessary witness? (2) Has the moving party sufficiently alleged prejudice? and (3)
  Will disqualification impose a substantial burden on the client that is not outweighed by
  prejudice and other policy considerations? See Horaist, 255 F.3d at 266-267.

                                                5
Case 5:18-cr-00030-SMH-MLH Document 279 Filed 05/07/21 Page 6 of 8 PageID #: 4622




  the Court believes there is a real likelihood that Harper will be needed as a Government

  rebuttal witness regarding the circumstances surrounding the Stafford loan transaction. 4

         The Court concurs with Magistrate Judge Hornsby’s finding as to prejudice and

  hardship. Harper’s participation at trial as a lawyer for the defense will certainly perplex

  the jury and the public if he is eventually called as a Government witness. Both the public

  and the jury will likely be confused by these conflicting roles. It is for these reasons that

  the undersigned does not agree with the Magistrate Judge’s recommendation that Harper

  remains free to sit at counsel table during the trial. See Record Document 201 at 6. This

  Court declines to adopt such recommendation. As to hardship, this Court notes that the

  Government seeks a very limited disqualification of Harper as trial counsel. Harper

  remains free to participate in pretrial preparations and pretrial hearings. Additionally,

  Harper represented in his Motion to Enroll that he would not “lead or direct the defense”

  and wished to “enroll only as secondary counsel to assist.” Record Document 26 at 1.

  There is nothing in this ruling preventing Harper from continuing to assist in the defense

  and, more specifically, consult and confer with deBerardinis and/or the defense team after

  trial each day, all outside the presence of the jury. 5 As noted supra, this Court has held

  that Harper is a necessary and likely witness as to the Stafford loan transaction. It is



  4  The admissibility of the defense’s psychiatric evidence remains pending (Record
  Documents 223, 264, and 274); thus, the Court is not deciding the necessary and likely
  witness issue on Harper’s knowledge regarding deBerardinis’ mental health.
  5
    Also pending before the Court is a Motion to Withdraw as Counsel the Harper Law Firm,
  APLC, Jerald R. Harper, and Anne E. Wilkes. See Record Document 212. While there
  is some overlap in the issues presented in the Report and Recommendation on the Motion
  to Disqualify and the Motion to Withdraw, the Motion to Withdraw is broader and more
  encompassing than the Motion to Disqualify Harper as a trial advocate. The Court has
  asked for additional briefing as to whether an interlocutory appeal may be taken if the
  Motion to Withdraw is denied. A ruling on the pending Motion to Withdraw will be issued
  once the additional briefing is filed and after resolution of the Motion to Disqualify.
                                               6
Case 5:18-cr-00030-SMH-MLH Document 279 Filed 05/07/21 Page 7 of 8 PageID #: 4623




  unclear if he is necessary and likely as a witness in the Government’s case-in-chief or as

  a rebuttal witness. The Government must make that determination, as it will potentially

  affect Harper’s ability to be present in the courtroom as an observer due to the rule of

  sequestration. Additionally, the Court notes that the limited disqualification of Harper as

  trial advocate has no impact on Anne E. Wilkes’ ability to represent deBerardinis in pretrial

  preparations, pretrial proceedings, and during trial. 6

         As an additional basis for disqualification, the Magistrate Judge cited the unsworn

  witness rule as set forth in U.S. v. Locascio, 6 F.3d 924 (2nd Cir. 1993). The Court wholly

  adopts the Magistrate Judge’s findings and conclusions on this issue. Additionally, it was

  unmistakable at the evidentiary hearing that Harper’s relationship to deBerardinis resulted

  in his having first-hand knowledge of the events surrounding the Stafford loan. Harper

  repeatedly remarked from the stand that he had to be careful about what he knows today

  and what he knew in June of 2015. From the Court’s perspective, Harper’s repeated

  statement illustrates how he could “subtly impart to the jury his first-hand knowledge of

  events without having to swear an oath or be subject to cross examination.” Id. at 933.

         Accordingly, for the reasons assigned in the Report and Recommendation of the

  Magistrate Judge previously filed herein, and having thoroughly reviewed the record,

  including the written objections, responses, and evidence presented at the evidentiary

  hearing;




  6 The Government acknowledges that “there is nothing that would preclude other
  members of the Harper Firm from participating as trial counsel as long as they were not
  involved with the transactions during the scheme to defraud.” Record Document 224 at
  13. The record is devoid of any evidence suggesting that Anne E. Wilkes was involved
  with the Stafford loan transaction or any other transaction during the scheme to defraud.
                                                7
Case 5:18-cr-00030-SMH-MLH Document 279 Filed 05/07/21 Page 8 of 8 PageID #: 4624




          IT IS ORDERED that the Government’s Motion to Disqualify Harper from Serving

  as an Advocate at Trial (Record Document 149) is GRANTED. Harper is disqualified

  from acting as trial counsel for deBerardinis. The Court adopts the Magistrate Judge’s

  Report and Recommendation (Record Document 201) with two modifications: (1) the

  Court declines to adopt the Magistrate Judge’s recommendation that Harper remains free

  to sit at counsel table during the trial; and (2) due to the pendency of the motion in limine

  regarding the admissibility of the defense’s psychiatric evidence (Record Document 223),

  the Court is deciding the necessary and likely witness issue on the Stafford loan alone,

  not on Harper’s knowledge regarding deBerardinis’ mental health.

          IT IS FURTHER ORDERED that the limited disqualification of Harper as trial

  advocate has no impact on Anne E. Wilkes’ ability to represent deBerardinis in pretrial

  preparations, pretrial proceedings, and during trial.

          THUS DONE AND SIGNED, in Shreveport, Louisiana, this the 7th day of May,

  2021.




                                               8
